Title: To Benjamin Franklin from the Abbé Guillaume-Thomas-François Raynal, 5 April 1780
From: Raynal, Guillaume-Thomas-François, abbé
To: Franklin, Benjamin


a paris rue neuve st Roch le 5 avril [1780]
L’abbé Raynal a eté plusieurs fois a passy pour avoir l’honneur de voir monsieur le docteur, sans pouvoir le joindre. Il le supplie de vouloir bien recevoir ses hommages, et de lui renvoyer ses livres et ses papiers. L’amerique est devenue si interessante pour toutes les nations quon ne peut instruire trop tot le public de ce qui la regarde. 
Addressed: A Monsieur / Monsieur le docteur franklin / a passy
